DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application No. 16/377,111, filed on 05, 2019, which is a CIP of US Application No. 15/665,225, filed July 31, 2017, which is a CIP of US Application No. 15/134,334, filed April 20, 2016, which is a continuation of US Application No. 14/251,368, filed April 11, 2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 of U.S. Patent No. 11,026,046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-6 are anticipated by claims 1, 3-6 of Patent No. 11,026,046 B2. As shown below claims 1, 3-6 are broader recitation of claims 1, 3-6 of Patent No. 11,026,046 B2.
Instant Application 

1. A method for visually finding and interacting with people and places with minimized network data usage, operable on a computing system including a first and a second device, each device comprising a processor, a display, a camera, a location sensor and an orientation sensor, the method comprising: downloading to the first and second device an application for visually connecting people adapted to function in a weak network environment by having a set of graphics preloaded with the application; determining the location of the first device by the application; sharing the location of the first device by directly communicating the location of the first device to the second device, with no or minimal involvement of a server associated with the application, a code string comprising location information of the first device which the user of the first device wishes to share with the operator of the second device, and instructions for displaying at least a graphic from the set of preloaded graphics; wherein the at least a graphic from the set of preloaded graphics comprises information associated with the location the first device.

3. The method of claim 1, wherein the direct communication of the code string is performed via an SMS application.

4. The method of claim 1, wherein the direct communication of the code string is performed via visible light that encodes data, thus requiring no connection to the server.

5. The method of claim 1, wherein the direct communication of the code string is performed via one of a QR code, a bar code, an image which encodes data or a sound that encodes data.

6. The method of claim 1, wherein the application is further configured to allow a financial transaction to be conducted by the user within the application, including purchasing of commercial content.

Patent No. 11,026,046 B2

1. A mobile device comprising a processor, a display, a camera, a location sensor, an orientation sensor, and an application for visually connecting people adapted to function in a weak network environment by having a set of graphics preloaded with the application and by being configured for direct communication with another device, including receiving directly, with no or minimal involvement of a server associated with the application, a set of graphic codes from the another device having the application, the set of graphic codes comprising instructions for displaying at least a graphic from the set of preloaded graphics, and comprising processor-executable instructions stored on a non-transitory processor-readable media that when executed by the processor, enables the mobile device to perform operations comprising: detecting a location of a user of the mobile device; performing a live scanning of the user's surroundings with the camera to detect a location of a member of a group, which the user is a member of, the group member having their own mobile device having the application for visually connecting people; determining what the camera points to during the live scanning using the orientation sensor and the location sensor; and, if the group member is detected during the live scanning of the surroundings with the camera due to the group member having a location corresponding with a point in a direction the camera points to at a particular moment during the live scanning, displaying on the display a live image of the surroundings as captured by the camera during the live scanning and a representation of the group member's location, the representation comprising the at least a graphic of the set of preloaded graphics.

3. The mobile device of claim 1, wherein the direct communication is performed via an SMS application.

4. The mobile device of claim 1, wherein the direct communication is performed via visible light that encodes data, thus requiring no connection to the server.

5. The mobile device of claim 1, wherein the direct communication is performed via one of a QR code, a bar code, an image which encodes data or a sound that encodes data.

6. The mobile device of claim 1, wherein the application is further configured to allow a financial transaction to be conducted by the user within the application, including purchasing of commercial content.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borghei (US Patent Number 8,284,748 B2).

(1) regarding claim 1:
As shown in fig. 3, Borghei disclosed a method for visually finding and interacting with people and places with minimized network data usage, operable on a computing system including a first and a second device (col. 1, lines 36-39, note that a method includes: detecting formation of a location-sharing group between two or more mobile devices; defining a geofence around the location-sharing group, the geofence encloses respective current geographic locations of the two or more mobile devices), each device comprising a processor, a display, a camera, a location sensor and an orientation sensor (col. 22, lines 28-32, note that the mobile device 1000 can be, for example, a handheld computer, a personal digital assistant (PDA), a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, fig. 10), the method comprising: 
downloading to the first and second device an application for visually connecting people adapted to function in a weak network environment by having a set of graphics preloaded with the application (col. 8. Lines 28-34; note that FIG. 1B, the process for setting up an ad hoc location-sharing group only involves three steps: (1) device 100 (host) sends an invitation to device 102; (2) device 102 provides consent to join the location-sharing group to device 100; and (3) device 100 notifies the location-information server of the formation of the location-sharing group between device 100 and device 102); 
determining the location of the first device by the application (col. 8, line 52-54; note that a dedicated location-sharing application can be implemented to manage location-sharing and review location information of the location-sharing friends and/or friend devices); 
sharing the location of the first device by directly communicating the location of the first device to the second device, with no or minimal involvement of a server associated with the application (col. 10, lines 18-20, note that any device in the location-sharing group can assume the role of the host device, for example, by executing the location-sharing application in a host mode), a code string comprising location information of the first device which the user of the first device wishes to share with the operator of the second device, and instructions for displaying at least a graphic from the set of preloaded graphics (col. 10, lines 21-26, note that when several location-aware mobile devices executing the location-sharing application are brought in close proximity to one another, the host device can automatically selected from the group of devices according to one or more predetermined criterion, such as a wireless capability requirement, an authority level requirement, and so on i.e. program code); 
wherein the at least a graphic from the set of preloaded graphics comprises information associated with the location the first device (col. 10, lines 27-28, note that a host device can initiate a location-sharing group by sending out an invitation to other devices to join the group). 


(2) regarding claim 2:
Borghei further disclosed the method of claim 1, wherein the code string is a deep link (col. 9, line 35-40, note that the invited device can submit a link key to the host device in order to be connected to the host device. When the invited device correctly provides the link key to the host device, the pairing event is completed and the consent from that invited device can be registered by the host device). 

(3) regarding claim 3:
Borghei further disclosed the method of claim 1, wherein the direct communication of the code string is performed via an SMS application (col. 9, lines 44-46; note that if the link key is a passcode formed of numbers and/or letters, the link key can be provided by the host user to the invited users through verbal communication or by writing in an SMS or email message). 

(4) regarding claim 4:
Borghei further disclosed the method of claim 1, wherein the direct communication of the code string is performed via visible light that encodes data, thus requiring no connection to the server (col. 9, line 52-56, note that the link key can be a predetermined or host-defined movement pattern or rhythm. The host user can provide a physical demonstration (e.g., by moving the device according to a movement pattern, tapping the device according to the rhythm, etc.) of the link key, and the other users in the group can move their respective devices in the same manner to indicate their consent to join the location-sharing group). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghei (US Patent Number 8,284,748 B2) in view of Hsu et al. (US Publication Number 2012/0158528 A1, hereinafter “Hsu”).

(1) regarding claim 5:
Borghei disclosed most of the subject matter as described as above except for specifically teaching wherein the direct communication of the code string is performed via one of a QR code, a bar code, an image which encodes data or a sound that encodes data. 
However, Hsu disclosed wherein the direct communication of the code string is performed via one of a QR code, a bar code, an image which encodes data or a sound that encodes data (para. [0030], note that the seller may offer the customer a sticker having a user device-readable code such as a QR code displayed or printed thereon). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the direct communication of the code string is performed via one of a QR code, a bar code, an image which encodes data or a sound that encodes data. The suggestion/motivation for doing so would have been in order to efficiently provided efficient transactions (abs.). Therefore, it would have been obvious to combine Borghei with Hsu to obtain the invention as specified in claim 5.

(2) regarding claim 6:
Borghei disclosed most of the subject matter as described as above except for specifically teaching wherein the application is further configured to allow a financial transaction to be conducted by the user within the application, including purchasing of commercial content.
However, Hsu disclosed wherein the application is further configured to allow a financial transaction to be conducted by the user within the application, including purchasing of commercial content (para. [0027], note that the identifier may be mapped to the particular seller's identification information maintained at the remote location. The identifier may include, for example, a "pay name" or any appropriate icon, word, symbol, label, phrase, name or other identifier chosen by the seller. In addition to an identifier such as a pay name, one or more additional unique identifiers may be used in connection with a transaction at a POS location).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the application is further configured to allow a financial transaction to be conducted by the user within the application, including purchasing of commercial content. The suggestion/motivation for doing so would have been in order to efficiently provided efficient transactions (abs.). Therefore, it would have been obvious to combine Borghei with Hsu to obtain the invention as specified in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LaPenna et al. (US Patent Number 9,325,797 B2) disclosed a system and method is disclosed for requesting an updated location, including a point of interest, from a user for display on an interactive map.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674